DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111, dated April 29, 2021 in response to a non-final office action. Claims 1, 5, 14, 18, and 28 have been amended, claims 2, 5, 7, 10, 13-14, and 17-21 have been cancelled, and no new claims are added.  Claims 1, 3-4, 6, 8-9, 11-12, and 15-16 are subject to examination and have been examined.
	
Acknowledgement is made to the Applicant’s amendment to the claims 1, 3-6, 8-12, 14-16, and 18 to obviate previous rejections in regard 112(a).  The previous objection to said claims is hereby withdrawn.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.		

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 1, 3-4, 6, and 8-9 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Hammer, et al. (hereafter Hammer) US Patent Publication 2016/0323178 A1 in view of Sirotkin, et al. (hereafter Sirotkin) US Patent Publication 2015/0016413 A1, in further view of Yeuom, et al. (hereafter Yeuom) US Patent Publication 2011/0292896 A1, and in further view of Kato, et al. (hereafter Kato) US Patent Publication 2010/0272063 A1, and in further view of Li, et al. (hereafter Li) US Patent Publication 2011/0141947 A1.

Regarding Claim 1, Hammer teaches An interception method applied in a Local Break Out (LBO) scenario, comprising: (Hammer: [0048] "the intercept system and method "forces" the use of the local breakout environment ( LBO) in the visited network"),
determining whether the UE (UE 44) to be intercepted is an LBO UE based on the identifier (IMSI, IMEI, MSISDN) of the UE to be intercepted;  (Hammer: [0048, Fig. 2] "the intercept system and method "forces" the use of the local breakout environment ( LBO) in the visited network....the target system 54 checks identifiers, including IMSI, IMEI, MSISDN, in the diameter messages and determines to either relay or proxy the diameter messages. By way of example, a relayed message passes transparently, while a proxy message includes parameter substitution, such as changing the APN values as it passes through the target system 54", where [0025] "the system allows a local regulator to perform lawful interception (LI) of voice over LTE (VoLTE) traffic on users roaming to a visited network from a foreign home network");
to enable a Lawful Interception (LI) device to intercept traffic data for the UE to be intercepted, (Hammer: [0025] "the system allows a local regulator to perform lawful interception (LI) of voice over LTE (VoLTE) traffic on users roaming to a visited network from a foreign home network");
Hammer teaches a lawful interception method using LBO, but does not explicitly teach obtaining an interception command containing an identifier of a User Equipment (UE) to be intercepted.
However, Sirotkin does teach obtaining an interception command containing an identifier of a User Equipment (UE) to be intercepted;  (Sirotkin: [0124, Fig. 2] "As indicated at block 202, the method may include communicating a message addressed to a cellular node, e.g., an eNB, over a cellular communication network, the message including a LI [Lawful Interception] IE indicating that content corresponding to one or more UEs connected to the cellular node is to be subject to LI", and [0156-0159] "a message including a Lawful Interception (LI) Information Element (IE) indicating the eNB is to enable LI with respect to one or more User Equipment (UEs) connected to the eNB....wherein the message comprises an identifier of a UE to be subject to LI");
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Hammer to include the teachings of Sirotkin in order to provide an interception command with an identifier of a UE subject to lawful interception (Sirotkin: [0124]).
Continuing the combination of Hammer and Sirotkin does not explicitly teach transmitting, when the UE to be intercepted is an LBO UE, a first notification message to a base station serving the UE to be intercepted to cause the UE to be intercepted to be reattached; upon receiving an attachment message associated with the UE to be intercepted as transmitted from the base station, wherein the method further comprises, subsequent to determining that the UE to be intercepted is an LBO UE based on the identifier of the UE to be intercepted: associating the UE to be intercepted with a mark, wherein said setting the UE to be intercepted as the non-LBO UE upon receiving the attachment message associated with the UE to be intercepted as transmitted from the base station comprises: determining whether the attachment message transmitted from the base station is transmitted by the UE to be intercepted based on the mark.
However, Yeuom does teach transmitting, when the UE to be intercepted is an LBO UE, a first notification message (Bearer Setup Request) to a base station (HeNB 304) serving the UE to be intercepted to cause the UE to be intercepted to be reattached (RRC Connection Reconfiguration); (Yeuom: [0047, Fig. 4] "the MME 113 transmits the Bearer Setup Request message along with the TEID such that the HeNB 304 can retrieve the UE context. Next, the HeNB 304 performs an RRC Connection Reconfiguration procedure [includes attach] with the UE 101 (411) and updates the user plane table (412) such that the data received on the radio bearer are routed to the HeNB 304 other than the SGW 105");
upon receiving an attachment (Attach Request) message associated with the UE to be intercepted as transmitted from the base station (HeNB),  (Yeuom: [0021, Fig. 5] "Preferably, the local breakout service method further includes transmitting, when an Attach Request message is received from the user equipment, the Attach Request message including a local breakout indicator from the HeNB to the MME");
wherein the method further comprises, subsequent to determining that the UE to be intercepted is an LBO UE based on the identifier of the UE to be intercepted: associating the UE to be intercepted with a mark (local breakout APN); (Yeuom: [0022] "the local breakout APN has a fixed value for all user equipments and predefined between the user equipment and network, and the local breakout APN is formatted in forms of local, local.<mnc>.<mcc>, and <home eNB id>.<mnc>.<nnc>, or by inserting a home local breakout flag into the PDN request message, to support HeNB local breakout");
wherein said setting the UE to be intercepted as the non-LBO UE upon receiving the attachment message associated with the UE to be intercepted as transmitted from the base station (Yeuom: [0021, Fig. 5]) comprises: determining whether the attachment message transmitted from the base station is transmitted by the UE to be intercepted based on the mark (local breakout APN). (Yeuom: [0044, Fig. 4] "When the UE 101 requests for the local breakout service by transmitting the Attach Request message or the PDN Connectivity Request message containing the local breakout APN, the MME 113 selects the address of the HeNB provided by the HSS 117 rather than performing a normal PGW selection process (403). In case that the UE 101 is connected to the HeNB 304 (i.e. the Attach Request message or the PDN Connectivity Request message is received via the HeNB 304), the MME 113 determines that the request is for the local breakout service and thus sends a Create Default Bearer Request including the International Mobile Subscriber Identity (IMSI) to the HeNB 304 (other than SGW 105)").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Hammer and Sirotkin to include the teachings of Yeuom in order to setup a UE for lawful interception in either an LBO or non-LBO environment (Yeuom: [0021-0022,0044, 0047]). 
Continuing, the combination of Hammer, Sirotkin, and Yeuom does not explicitly teach and setting the UE to be intercepted as the non-LBO UE upon receiving an attachment message associated with the UE to be intercepted as transmitted from the base station; and setting the UE to be intercepted as the non-LBO UE when the attachment message transmitted from the base station is transmitted by the UE to be intercepted.
However, Kato does teach and setting the UE to be intercepted as the non-LBO UE upon receiving an attachment message associated with the UE to be intercepted as transmitted from the base station (Kato: [0048] "when the MN [Mobile Node] sets the local mobility management during an LBO IP session, i.e. when the MN roams (or rather moves) from one visited network to another network and is detached from the visited network (the network in which the LBO session takes place) and attaches to the new visited network, which also may be the HPLMN, the local breakout session will discontinue [i.e. the UE is set to non-LBO]" where, as known in the art, an attachment uses an attachment request as in Yeuom [0021]);
and setting the UE to be intercepted as the non-LBO UE when the attachment message transmitted from the base station is transmitted by the UE to be intercepted. (Kato: [0048] "when the MN [Mobile Node] sets the local mobility management during an LBO IP session, i.e. when the MN roams (or rather moves) from one visited network to another network and is detached from the visited network (the network in which the LBO session takes place) and attaches to the new visited network, which also may be the HPLMN, the local breakout session will discontinue [i.e. sets from an LBO to a non-LBO]" where, as known in the art, an attachment uses an attachment request as in Yeuom [0021]).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Hammer, Sirotkin, and Yeuom to include the teachings of Kato in order to set a UE from an LBO to non-LBO for lawful intercept based on a reattachment (Kato: [0048]).
Continuing, the combination of Hammer, Sirotkin, Yeuom, and Kato does not explicitly teach and wherein the identifier of the UE to be intercepted comprises Network Access Identity (NAI).
However, Li does teach and wherein the identifier of the UE (UE 102) to be intercepted comprises Network Access Identity (NAI).  (Li: [0068, Fig. 4] "For intercept of packet data, a subject ID [of UE 102] may be in the form of an International Mobile Subscriber Identity (IMSI) and/or a Network Access Identifier ( NAI)").
(Li: [0068]).

Regarding Claim 3, The method of claim 1, the combination of Hammer, Sirotkin, Yeuom, Kato, and Li teaches further comprising: transmitting to the base station a second notification message carrying the identifier of the UE to be intercepted that has been set as a non-LBO UE to enable the base station to transmit the traffic data for the UE to be intercepted to a core network (PGW) based on the second notification message.  (Yeuom: [0044, Fig. 4] "When the UE 101 requests for the local breakout service by transmitting the Attach Request message or the PDN Connectivity Request message containing the local breakout APN, the MME 113 selects the address of the HeNB provided by the HSS 117 rather than performing a normal PGW selection process (403)" interpreted as a non-LBO if attach message does not contain LBO APN, and routing to the PGW is the core network).
The rational and motivation for adding this teaching of Yeuom is the same as for Claim 1.

Regarding Claim 4, The method of claim 1, the combination of Hammer, Sirotkin, Yeuom, Kato, and Li teaches wherein the first notification message further causes the base station to associate the UE to be intercepted with a mark, such that the base station transmits the attachment message after determining that the UE transmitting the attachment message is the UE to be intercepted based on the mark (local breakout APN).  (Yeuom: [0021, Fig. 5] "Preferably, the local breakout service method further includes transmitting, when an Attach Request message is received from the user equipment, the Attach Request message including a local breakout indicator from the HeNB to the MME"...the local breakout APN has a fixed value for all user equipments and predefined between the user equipment and network, and the local breakout APN is formatted in forms of local, local.<mnc>.<mcc>, and <home eNB id>.<mnc>.<nnc>, or by inserting a home local breakout flag into the PDN request message, to support HeNB local breakout").
The rational and motivation for adding this teaching of Yeuom is the same as for Claim 1.

Regarding Claim 6, Hammer teaches A core network device (Hammer: Fig. 1, e.g. MME 38, SGW 40, eNB 42) comprising: at least one processor; and a memory communicatively connected to the at least one processor, wherein the memory stores instructions executable by the at least one processor (Hammer [0021]), 
...in a Local Break Out (LBO) scenario... (Hammer: [0048] "the intercept system and method "forces" the use of the local breakout environment ( LBO) in the visited network"), 
a determining module configured to determine whether the UE to be intercepted is an LBO UE based on the identifier of the UE to be intercepted;  (Hammer: [0048, Fig. 2] "the intercept system and method "forces" the use of the local breakout environment ( LBO) in the visited network....the target system 54 checks identifiers, including IMSI, IMEI, MSISDN, in the diameter messages and determines to either relay or proxy the diameter messages. By way of example, a relayed message passes transparently, while a proxy message includes parameter substitution, such as setting the APN values as it passes through the target system 54");
to enable a Lawful Interception (LI) device to intercept traffic data for the UE to be intercepted, (Hammer: [0025] "the system allows a local regulator to perform lawful interception (LI) of voice over LTE (VoLTE) traffic on users roaming to a visited network from a foreign home network");
and the instructions comprises an obtaining module configured to obtain,…, an interception command containing an identifier of a User Equipment (UE) to be intercepted.
However, Sirotkin does teach and the instructions comprises an obtaining module (Fig. 1, communication unit 190/195 of eNB 104/106) configured to obtain,...an interception command (message) containing an identifier of a User Equipment (UE) to be intercepted; (Sirotkin: [0124, Fig. 2] "As indicated at block 202, the method may include communicating a message addressed to a cellular node, e.g., an eNB, over a cellular communication network, the message including a LI [Lawful Interception] IE indicating that content corresponding to one or more UEs connected to the cellular node is to be subject to LI", and [0156-0159] "a message including a Lawful Interception (LI) Information Element (IE) indicating the eNB is to enable LI with respect to one or more User Equipment (UEs) connected to the eNB....wherein the message comprises an identifier of a UE to be subject to LI");
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Hammer to include the teachings of Sirotkin in order to provide an interception command with an identifier of a UE subject to lawful interception (Sirotkin: [0124]).
Continuing the combination of Hammer and Sirotkin does not explicitly teach a transmitting module configured to transmit, when the UE to be intercepted is an LBO UE, a first notification message (Bearer Setup Request) to a base station serving the UE to be intercepted to cause the UE to be intercepted to be reattached; upon receiving an attachment message associated with the UE to be intercepted as transmitted from the base station, wherein the method further comprises, a marking module configured to associate the UE to be intercepted with a mark, after the determining module has determined that the UE to be intercepted is an LBO UE based on the identifier of the UE to be intercepted; wherein the setting module is configured to: determine whether the attachment message transmitted from the base station is transmitted by the UE to be intercepted based on the mark.
However, Yeuom does teach a transmitting module configured to transmit, when the UE to be intercepted is an LBO UE, a first notification message (Bearer Setup Request) to a base station serving the UE to be intercepted to cause the UE to be intercepted to be reattached;  (Yeuom: [0047, Fig. 4] "the MME 113 transmits the Bearer Setup Request message along with the TEID such that the HeNB 304 can retrieve the UE context. Next, the HeNB 304 performs an RRC Connection Reconfiguration procedure with the UE 101 (411) and updates the user plane table (412) such that the data received on the radio bearer are routed to the HeNB 304 other than the SGW 105");
upon receiving an attachment (Attach Request) message associated with the UE to be intercepted as transmitted from the base station (HeNB),  (Yeuom: [0021, Fig. 5] "Preferably, the local breakout service method further includes transmitting, when an Attach Request message is received from the user equipment, the Attach Request message including a local breakout indicator from the HeNB to the MME");
wherein the method further comprises, subsequent to determining that the UE to be intercepted is an LBO UE based on the identifier of the UE to be intercepted: associating the UE to be intercepted with a mark (local breakout APN); (Yeuom: [0022] "the local breakout APN has a fixed value for all user equipments and predefined between the user equipment and network, and the local breakout APN is formatted in forms of local, local.<mnc>.<mcc>, and <home eNB id>.<mnc>.<nnc>, or by inserting a home local breakout flag into the PDN request message, to support HeNB local breakout");
wherein the setting module is configured to: determine whether the attachment message transmitted from the base station is transmitted by the UE to be intercepted based on the mark (local breakout APN). (Yeuom: [0044, Fig. 4] "When the UE 101 requests for the local breakout service by transmitting the Attach Request message or the PDN Connectivity Request message containing the local breakout APN, the MME 113 selects the address of the HeNB provided by the HSS 117 rather than performing a normal PGW selection process (403). In case that the UE 101 is connected to the HeNB 304 (i.e. the Attach Request message or the PDN Connectivity Request message is received via the HeNB 304), the MME 113 determines that the request is for the local breakout service and thus sends a Create Default Bearer Request including the International Mobile Subscriber Identity (IMSI) to the HeNB 304 (other than SGW 105)").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Hammer and Sirotkin to include the teachings of Yeuom in order to setup a UE for lawful interception in either an LBO or non-LBO environment (Yeuom: [0021-0022,0044, 0047]). 
Continuing, the combination of Hammer, Sirotkin, and Yeuom does not explicitly teach and a setting module configured to set the UE to be intercepted as a non-LBO UE, and set the UE to be intercepted as the non-LBO UE when the attachment message transmitted from the base station is transmitted by the UE to be intercepted.
However, Kato does teach and a setting module (LMM) configured to set the UE to be intercepted as a non-LBO UE, (Kato: [0048] "when the MN [Mobile Node] changes the local mobility management during an LBO IP session, i.e. when the MN roams (or rather moves) from one visited network to another network and is detached from the visited network (the network in which the LBO session takes place) and attaches to the new visited network, which also may be the HPLMN, the local breakout session will discontinue [i.e. the UE is set to non-LBO]" where, as known in the art, an attachment uses an attachment request as in Yeuom [0021]),
and set the UE to be intercepted as the non-LBO UE when the attachment message transmitted from the base station is transmitted by the UE to be intercepted. (Kato: [0048] "when the MN [Mobile Node] changes the local mobility management during an LBO IP session, i.e. when the MN roams (or rather moves) from one visited network to another network and is detached from the visited network (the network in which the LBO session takes place) and attaches to the new visited network, which also may be the HPLMN, the local breakout session will discontinue [i.e. changed from an LBO to a non-LBO]" where, as known in the art, an attachment uses an attachment request as in Yeuom [0021]).    
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Hammer, Sirotkin, and Yeuom to include the teachings of Kato in order to set a UE to non-LBO for lawful intercept based on a reattachment (Kato: [0048]).
Continuing, the combination of Hammer, Sirotkin, Yeuom, and Kato does not explicitly teach and wherein the identifier of the UE to be intercepted comprises Network Access Identity (NAI).
However, Li does teach and wherein the identifier of the UE (UE 102) to be intercepted comprises Network Access Identity (NAI).  (Li: [0068, Fig. 4] "For intercept of packet data, a subject ID [of UE 102] may be in the form of an International Mobile Subscriber Identity (IMSI) and/or a Network Access Identifier ( NAI)").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Hammer, Sirotkin, Yeuom, and Kato to include the teachings of Li in order for an intercepted UE to be identified by a Network Access Identity (Li: [0068]).

Claim 8, The core network device of claim 6, the combination of Hammer, Sirotkin, Yeuom, Kato, and Li teaches wherein the transmitting module is further configured to: transmit to the base station a second notification message carrying the identifier of the UE to be intercepted that has been set as a non-LBO UE to enable the base station to transmit the traffic data for the UE to be intercepted to a core network (PGW) based on the second notification message. (Yeuom: [0044, Fig. 4] "When the UE 101 requests for the local breakout service by transmitting the Attach Request message or the PDN Connectivity Request message containing the local breakout APN, the MME 113 selects the address of the HeNB provided by the HSS 117 rather than performing a normal PGW selection process (403)" interpreted as a non-LBO if attach message does not contain LBO APN, and routing to the PGW is the core network).
The rational and motivation for adding this teaching of Yeuom is the same as for Claim 6.

Regarding Claim 9, The core network device of claim 6, the combination of Hammer, Sirotkin, Yeuom, Kato, and Li teaches wherein the first notification message further causes the base station to associate the UE to be intercepted with a mark, such that the base station transmits the attachment message after determining that the UE transmitting the attachment message is the UE to be intercepted based on the mark (local breakout APN).  (Yeuom: [0021-0022] "[0021, Fig. 5] "Preferably, the local breakout service method further includes transmitting, when an Attach Request message is received from the user equipment, the Attach Request message including a local breakout indicator from the HeNB to the MME"...the local breakout APN has a fixed value for all user equipments and predefined between the user equipment and network, and the local breakout APN is formatted in forms of local, local.<mnc>.<mcc>, and <home eNB id>.<mnc>.<nnc>, or by inserting a home local breakout flag into the PDN request message, to support HeNB local breakout").
.

Claim 11 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Hammer, et al. (hereafter Hammer) US Patent Publication 2016/0323178 A1 in view of Yeuom, et al. (hereafter Yeuom) US Patent Publication 2011/0292896 A1.

Regarding Claim 11, Hammer teaches An interception method applied in a Local Break Out (LBO) scenario, comprising:  (Hammer: [0048] "the intercept system and method "forces" the use of the local breakout environment ( LBO) in the visited network");
to enable a Lawful Interception (LI) device to intercept traffic data for the UE to be intercepted, (Hammer: [0049] "instead of expecting the SGW, PGW, P-CSCF, and S-CSCF to perform the lawful interception functions, the lawful intercept probe 60 extracts the SIP and RTP to tap the user traffic").
Hammer does not explicitly teach receiving a first notification message containing an identifier of a User Equipment (UE) to be intercepted as transmitted from a core network; transmitting to the UE to be intercepted a reattachment instruction based on the identifier of the UE to be intercepted; and attaching the UE to be intercepted to the core network upon receiving an attachment message transmitted from the UE to be intercepted, wherein the method further comprises: receiving a second notification message indicating that the core network has set the UE to be intercepted from an LBO UE to a non-LBO UE; and transmitting the traffic data for the UE to be intercepted to the core network based on the second notification message.
However, Yeuom does teach receiving a first notification message (Bearer Setup Request) containing an identifier (TEID) of a User Equipment (UE) to be intercepted as transmitted from a core network (MME 113);  (Yeuom: [0047, Fig. 4] "the MME 113 transmits the Bearer Setup Request message along with the TEID such that the HeNB 304 can retrieve the UE context"); 
transmitting to the UE to be intercepted a reattachment instruction (RRC Connection Reconfiguration) based on the identifier of the UE to be intercepted;  (Yeuom: [0047, Fig. 4] "the MME 113 transmits the Bearer Setup Request message along with the TEID such that the HeNB 304 can retrieve the UE context. Next, the HeNB 304 performs an RRC Connection Reconfiguration procedure with the UE 101 (411) and updates the user plane table (412) such that the data received on the radio bearer are routed to the HeNB 304 other than the SGW 105"); 
and attaching the UE to be intercepted to the core network upon receiving an attachment message (Attach Request) transmitted from the UE to be intercepted, (Yeuom: [0044, Fig. 4] "When the UE 101 requests for the local breakout service by transmitting the Attach Request message or the PDN Connectivity Request message containing the local breakout APN [Access Point Name], the MME 113 selects the address of the HeNB provided by the HSS 117 rather than performing a normal PGW selection process (403)").
wherein the method further comprises: receiving a second notification message (Create Default Bearer Request) indicating that the core network (MME 113) has set the UE to be intercepted from an LBO UE to a non-LBO UE;  (Yeuom: [0053] "Referring to FIG. 6, the MME 113 receives an IP address request message transmitted by a UE 101 (602). If an IP address request message is received, the MME 113 checks the APN including in the IP address request message and determines whether the APN is a local breakout APN (604). If the APN is not a local breakout APN [i.e. a non-LBO], the MME 113 selects a PGW 107 providing PDN service indicated by the APN (606) and transmits a Create Default Bearer Request message to the SGW 105 (608)" interpreted as the selecting is setting the UE to be a non-LBO);
and transmitting the traffic data for the UE to be intercepted to the core network based on the second notification message. (Yeuom: [0053] "Referring to FIG. 6,...If the APN is not a local breakout APN, the MME 113 selects a PGW 107 providing PDN service indicated by the APN (606) and transmits a Create Default Bearer Request message to the SGW 105 (608)" where [0039] "The SGW 105 is responsible for...lawful interception (LI), and packet routing and forwarding function", and where Hammer: [0049] indicates instead the lawful intercept probe 60 extracts the SIP and RTP to tap the user traffic" ).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of H to include the teachings of Yeuom in order to setup a UE for lawful interception in either an LBO or non-LBO environment (Yeuom: [0044, 0047, 0021, 0039]). 

Claim 12 and 15-16 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Hammer, et al. (hereafter Hammer) US Patent Publication 2016/0323178 A1 in view of Yeuom, et al. (hereafter Yeuom) US Patent Publication 2011/0292896 A1, and in further view of Li, et al. (hereafter Li) US Patent Publication 2011/0141947 A1.

Regarding Claim 12, The method of claim 11, the combination of Hammer and Yeuom teaches further comprising, subsequent to receiving the first notification message (Bearer Setup Request) transmitted from the core network (MME 113): associating the UE to be intercepted with a mark (local breakout APN);  (Yeuom: [0021, Fig. 5] "Preferably, the local breakout service method further includes transmitting, when an Attach Request message is received from the user equipment, the Attach Request message including a local breakout indicator from the HeNB to the MME");
wherein said attaching the UE to be intercepted to the core network upon receiving the attachment message transmitted from the UE to be intercepted comprises: determining whether the attachment message is transmitted by the UE to be intercepted based on the mark (local breakout APN), (Yeuom: [0044, Fig. 4] "When the UE 101 requests for the local breakout service by transmitting the Attach Request message or the PDN Connectivity Request message containing the local breakout APN, the MME 113 selects the address of the HeNB provided by the HSS 117 rather than performing a normal PGW selection process (403). In case that the UE 101 is connected to the HeNB 304 (i.e. the Attach Request message or the PDN Connectivity Request message is received via the HeNB 304), the MME 113 determines that the request is for the local breakout service and thus sends a Create Default Bearer Request including the International Mobile Subscriber Identity (IMSI) to the HeNB 304 (other than SGW 105)"),
and attaching the UE to be intercepted to the core network when the attachment message is transmitted by the UE to be intercepted.  (Yeuom:0044, Fig. 4] "When the UE 101 requests for the local breakout service by transmitting the Attach Request message or the PDN Connectivity Request message containing the local breakout APN, the MME 113 selects the address of the HeNB provided by the HSS 117 rather than performing a normal PGW selection process (403)" interpreted as a non-LBO if attach message does not contain LBO APN).
The rational and motivation for adding this teaching of Yeuom is the same as for Claim 11.
The combination of Hammer and Yeuom does not explicitly teach and wherein the identifier of the UE to be intercepted comprises Network Access Identity (NAI).
However, Li does teach and wherein the identifier of the UE (UE 102) to be intercepted comprises Network Access Identity (NAI).  (Li: [0068, Fig. 4] "For intercept of packet data, a subject ID [of UE 102] may be in the form of an International Mobile Subscriber Identity (IMSI) and/or a Network Access Identifier ( NAI)").
(Li: [0068]).

Regarding Claim 15, Hammer teaches A base station (Fig. 1, eNodeB 42), comprising: at least one processor; and a memory communicatively connected to the at least one processor, wherein the memory stores instructions executable by the at least one processor, and the instructions comprises: (Hammer: [0021] "executable code and instructions stored in a computer readable medium and running on one or more processor-based systems"),
…in a Local Break Out (LBO) scenario…, (Hammer: [0048] "the intercept system and method "forces" the use of the local breakout environment ( LBO) in the visited network"),
to enable a Lawful Interception (LI) device to intercept traffic data for the UE to be intercepted, (Hammer: [0049] "instead of expecting the SGW, PGW, P-CSCF, and S-CSCF to perform the lawful interception functions, the lawful intercept probe 60 extracts the SIP and RTP to tap the user traffic").
Hammer does not explicitly teach a receiving module configured to receive,...a first notification message  a first notification message containing an identifier of a User Equipment (UE) to be intercepted as transmitted from a core network; a transmitting module configured to transmit to the UE to be intercepted a reattachment instruction based on the identifier of the UE to be intercepted; and an attaching module configured to attach the UE to be intercepted to the core network upon receiving an attachment message transmitted from the UE to be intercepted, wherein the receiving module is further configured to receive a second notification message indicating that the core network has set the UE to be intercepted from an LBO UE to a non-LBO UE; and the transmitting module is further configured to transmit the traffic data for the UE to be intercepted to the core network based on the second notification message.
However, Yeuom does teach a receiving module configured to receive,...a first notification message a first notification message (Bearer Setup Request) containing an identifier (TEID) of a User Equipment (UE) to be intercepted as transmitted from a core network (MME 113);  (Yeuom: [0047, Fig. 4] "the MME 113 transmits the Bearer Setup Request message along with the TEID such that the HeNB 304 can retrieve the UE context"); 
a transmitting module configured to transmit to the UE to be intercepted a reattachment instruction (RRC Connection Reconfiguration) based on the identifier of the UE to be intercepted;  (Yeuom: [0047, Fig. 4] "Next, the HeNB 304 performs an RRC Connection Reconfiguration procedure with the UE 101 (411) and updates the user plane table (412) such that the data received on the radio bearer are routed to the HeNB 304 other than the SGW 105"); 
and an attaching module configured to attach the UE to be intercepted to the core network upon receiving an attachment message (Attach Request) transmitted from the UE to be intercepted, (Yeuom: [0021] "the local breakout service method further includes transmitting, when an Attach Request message is received from the user equipment, the Attach Request message including a local breakout indicator from the HeNB to the MME; transmitting a Location Update message including the address of the HeNB from the MME to the HSS"),
wherein the receiving module is further configured to receive a second notification message (Create Default Bearer Request) indicating that the core network (MME 113) has set the UE to be intercepted from an LBO UE to a non-LBO UE;  (Yeuom: [0021] "Preferably, the local breakout service method further includes transmitting, when an Attach Request message is received from the user equipment, the Attach Request message including a local breakout indicator [indicating the UE is an LBO] from the HeNB to the MME", and [0053] "Referring to FIG. 6, the MME 113 receives an IP address request message transmitted by a UE 101 (602). If an IP address request message is received, the MME 113 checks the APN including in the IP address request message and determines whether the APN is a local breakout APN (604). If the APN is not a local breakout APN, the MME 113 selects a PGW 107 providing PDN service indicated by the APN (606) and transmits a Create Default Bearer Request message to the SGW 105 (608)" which is interpreted as setting the UE from an LBO to a non-LBO due to the APN not being a local breakout APN);
and the transmitting module is further configured to transmit the traffic data for the UE to be intercepted to the core network based on the second notification message.  (Yeuom: [0053, Fig. 6] "If the APN is not a local breakout APN, the MME 113 selects a PGW 107 providing PDN service indicated by the APN (606) and transmits a Create Default Bearer Request message to the SGW 105 (608)" where [0039] "The SGW 105 is responsible for...lawful interception (LI), and packet routing and forwarding function").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Hammer to include the teachings of Yeuom in order to setup a UE for lawful interception in either an LBO or non-LBO environment (Yeuom: [0044, 0047, 0021, 0039]).  
The combination of Hammer and Yeuom does not explicitly teach and wherein the identifier of the UE to be intercepted comprises Network Access Identity (NAI).
However, Li does teach and wherein the identifier of the UE (UE 102) to be intercepted comprises Network Access Identity (NAI).  (Li: [0068, Fig. 4] "For intercept of packet data, a subject ID [of UE 102] may be in the form of an International Mobile Subscriber Identity (IMSI) and/or a Network Access Identifier ( NAI)").
(Li: [0068]).

Regarding Claim 16, The base station of claim 15, the combination of Hammer, Yeuom, and Li teaches wherein the instructions further comprises: a marking module configured to associate the UE to be intercepted with a mark (local breakout APN), (Yeuom: [0022] "the local breakout APN has a fixed value for all user equipments and predefined between the user equipment and network, and the local breakout APN is formatted in forms of local, local.<mnc>.<mcc>, and <home eNB id>.<mnc>.<nnc>, or by inserting a home local breakout flag into the PDN request message, to support HeNB local breakout");
after the first notification message transmitted from the core network has been received, (Yeuom: [0046] "Upon receipt of the Create Default Bearer Request message, the HeNB 304 assigns an IP address to the UE directly and creates a UE context about the UE 101"),
wherein the attaching module is configured to: determine whether the attachment message is transmitted by the UE to be intercepted based on the mark (local breakout APN), (Yeuom: [0044, Fig. 4] "When the UE 101 requests for the local breakout service by transmitting the Attach Request message or the PDN Connectivity Request message containing the local breakout APN, the MME 113 selects the address of the HeNB provided by the HSS 117 rather than performing a normal PGW selection process (403). In case that the UE 101 is connected to the HeNB 304 (i.e. the Attach Request message or the PDN Connectivity Request message is received via the HeNB 304), the MME 113 determines that the request is for the local breakout service and thus sends a Create Default Bearer Request including the International Mobile Subscriber Identity (IMSI) to the HeNB 304 (other than SGW 105)"),
and attach the UE to be intercepted to the core network when the attachment message (Attach Request) is transmitted by the UE to be intercepted.  (Yeuom: [0021] "the local breakout service method further includes transmitting, when an Attach Request message is received from the user equipment, the Attach Request message including a local breakout indicator from the HeNB to the MME; transmitting a Location Update message including the address of the HeNB from the MME to the HSS").
The rational and motivation for adding this teaching of Yeuom is the same as for Claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.L.S/Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416